DISMISS; and Opinion Filed April 22, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00254-CV

                       JERRY RICKETTS AND
         ALL INSURANCE MARKETING FINANCIAL, INC., Appellants
                                V.
   WINDSOR PROPERTY AND SURETY, LLC AND WCM DIRECT, LLC, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-09149

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Evans, and Lewis
                                  Opinion by Justice Lewis
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE

140254F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JERRY RICKETTS AND                                 On Appeal from the 162nd Judicial District
ALL INSURANCE MARKETING                            Court, Dallas County, Texas.
FINANCIAL, INC., Appellants                        Trial Court Cause No. DC-13-09149.
                                                   Opinion delivered by Justice Lewis.
No. 05-14-00254-CV         V.                      Justices Fillmore and Evans, participating.

WINDSOR PROPERTY AND
SURETY, LLC AND
WCM DIRECT, LLC, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 22nd day of April, 2014.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –2–